The plaintiff in error, A.E. Vann, was convicted at the September, 1912, term of the district court of Cherokee county on a charge of embezzlement, and his punishment fixed at imprisonment in the state penitentiary for a period of three years, and the payment of a fine of $2,040.10. Counsel for the state filed a motion to dismiss the appeal in this case on the ground that the plaintiff in error has become a fugitive from justice and cannot be made to answer the judgment upon the merits of his appeal by this court. We have carefully examined by showing made, and are of opinion that the motion to dismiss is well founded and should be sustained. The appeal is dismissed and the clerk directed to issue the mandate forthwith. *Page 645